[Cite as State v. Eischen, 2021-Ohio-23.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-18-1263

        Appellee                                 Trial Court No. CR0201602267

v.

Gary Allen Eischen                               DECISION AND JUDGMENT

        Appellant                                Decided: January 8, 2021

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Henry Schaefer, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Gary Allen Eischen, appeals from the November 29, 2018

judgment of the Lucas County Court of Common Pleas, which revoked his community

control sanction and sentenced him to a 14-month prison term, to be served consecutive

to a judicial sanction of 1146 days imposed for violation of his postrelease control

sanction imposed in a prior action.
       {¶ 2} In 2015, appellant was convicted of gross sexual imposition, a felony of the

fourth degree, and was sentenced to 17 months in prison. He was classified as a Tier I

sex offender. The conviction also carried a mandatory five-year term of postrelease

control. Appellant completed his sentence in approximately February 2016, and was

placed on postrelease control.

       {¶ 3} On July 11, 2016, appellant was convicted of a lesser included offense of

attempted failure to notify, R.C. 2923.02, 2950.05(A) and (F)(2), and 2950.99(A)(1)(a), a

felony of the fourth degree, because he failed to verify his current address with the Lucas

County Sheriff’s Office as required by his Tier I sex offender classification. The court

informed appellant at the plea hearing that his plea could constitute a violation of

appellant’s postrelease control sanction and the court could impose a sentence based on

the remaining time. However, when appellant was sentenced, the court imposed a four-

year community control sanction for the attempted failure to notify offense and did not

impose a sentence for the violation of postrelease control. The court further notified

appellant that if he violated the terms of his community control sanction, the court could

sentence him to 14 months in prison.

       {¶ 4} On January 9, 2018, appellant admitted to a community control violation,

failing to report to his parole officer, without a hearing. Appellant failed to appear for

sentencing but was subsequently arrested and sentenced on November 29, 2018, to

14 months in prison pursuant to R.C. 2929.19(B)(2)(f) on the community control

violation. Furthermore, the court found appellant’s failure to report was also a violation




2.
of his postrelease control conditions. Therefore, the trial court imposed an additional

prison term of 1146 days, to be served consecutive to the 14-month sentence.

       {¶ 5} Appellant appeals and asserts a single assignment of error:

               Appellant’s sentence is contrary to law.

       {¶ 6} Appellant first argues the imposition of a 14-month sentence for violation of

his community control sanction. He asserts the violation was a technical violation, not a

new felony offense, and R.C. 2929.15(B)(1)(c)(ii) applies. He asserts that the trial court

never made a determination of whether the failure to notify conviction was a technical or

non-technical violation. Therefore, he argues, the trial court was limited to imposing

only a term of 180 days. Appellant acknowledges that he never challenged the sentence

in the trial court, but asserts it constitutes plain error on appeal.

       {¶ 7} Plain errors will be considered on appeal only if: 1) there was actual error,

2) the error is obvious from the record, and 3) the error affected substantial rights, which

requires we find beyond a reasonable doubt that but for the error, the outcome of the trial

would have been otherwise. State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873

N.E.2d 306, ¶ 16.

       {¶ 8} Pursuant to R.C. 2929.15(B)(1)(c), if an offender violates the terms of his

community control sanction imposed for a fourth-degree felony conviction, the

sentencing court may impose a penalty, including a prison term pursuant to R.C. 2929.14,

subject to the limitation:




3.
              (ii) If the prison term is imposed for any technical violation of the

       conditions of a community control sanction imposed for a felony of the

       fourth degree that is not an offense of violence and is not a sexually

       oriented offense or for any violation of law committed while under a

       community control sanction imposed for such a felony that consists of a

       new criminal offense and that is not a felony, the prison term shall not

       exceed one hundred eighty days.

       {¶ 9} At issue in this case is whether the failure of the trial court to determine if

there was a technical violation restricts the court’s ability to impose a prison term of more

than 180 days.

       {¶ 10} The term “technical violation” is not defined in R.C. 2929.15. The Ohio

Supreme Court rejected the narrow view that the community control violation is a

“technical violation” unless it constitutes a new felony offense. State v. Nelson, Slip

Opinion No. 2020-Ohio-3690, ¶ 18. Furthermore, the Ohio Supreme Court has held that

the determination of whether or not the violation of a specific community control

condition is a technical violation must be left to the discretion of the trial court, which is

in a better position to determine if the nature of the condition imposed in each particular

case is a rehabilitative requirement or a general administrative requirement. State v.

Castner, Slip Opinion No. 2020-Ohio-4950.

       {¶ 11} Furthermore, in State v. Calhoun, 6th Dist. Wood No. WD-17-067, 2019-

Ohio-228, ¶ 27-30, we found that “a willful violation of the conditions of a probation




4.
sanction was not a technical violation.” Id. at ¶ 32, citing State v. Puhl, 6th Dist. Wood

No. WD-96-059, 1997 WL 224972, *1-2, *5-6 (May 2, 1997). We also recognized that

where the trial court did not make a determination of whether or not the community

control violation was a technical violation, and the offender did not object, we would not

find plain error occurred when the record lacks substantial evidence of a “technical

violation.” Id. at ¶ 33.

       {¶ 12} Applying the rationale of the Calhoun case, we find plain error has not

been established in this case regarding the imposition of a penalty for the violation of a

community control condition by willfully failing to report to a probation officer.

Appellant was initially convicted in 2016 of the reduced charge of attempted failure to

report his address to the sheriff as a Tier I sex offender. The court imposed a community

control sanction. Shortly after appellant was released from the correction facility in

2017, where he had been serving 60 days for another conviction, appellant failed to

contact his parole officer and his whereabouts were unknown. A warrant was issued and

on January 9, 2018, appellant appeared to admit to the community control violation of

failing to report to his parole officer without a hearing. Subsequently, he did not appear

for sentencing on the community control violation, despite having been allowed a

continuance with the warning that during the interim he had better make progress on his

compliance with the community control conditions. The court issued a warrant for

appellant’s arrest and he was apprehended approximately seven months later. He later




5.
admitted he had failed to appear because he was afraid the court would impose a sentence

for violation of his postrelease control.

       {¶ 13} Viewing the record as a whole, it is clear appellant’s failure to register his

address as a Tier I sex offender, failure to comply with his community control sanction to

report to his probation officer, failure to appear for sentencing on the community control

violation, and failure to comply with any of the community control conditions for another

seven months until his apprehension represented a pattern of willful violation of court

orders to avoid the requirements imposed upon him by the court. This was not a case

where the offender merely missed a single meeting with his probation officer. Therefore,

we find insufficient evidence to warrant a finding of plain error.

       {¶ 14} Appellant also argues that the trial court committed error when it imposed a

prison term for the violation of a condition of postrelease control. He contends the trial

court could have terminated his postrelease control sanction in 2016 when he committed

a second felony offense, attempted failure to notify. However, the court did not do so

and lacked authority to terminate his postrelease control sanction for the violation of a

community control sanction imposed as a sentence for the 2016 felony offense.

       {¶ 15} R.C. 2929.141 provides that when an offender who is convicted of or

pleads guilty to the commission of a felony while on postrelease control, the court may

terminate the term of postrelease control, and impose, in addition to a prison term for the

new felony, a prison term for the postrelease control violation and the two sentences must

be ordered to be served consecutively. R.C. 2929.141(A)(1). Alternatively, the court can




6.
impose a new sanction for the postrelease control violation under R.C. 2929.15 to

2929.18 “that shall be served concurrently or consecutively, as specified by the court,

with any community control sanctions for the new felony.” R.C. 2929.141(A)(2).

       {¶ 16} R.C. 2929.141 does not authorize a trial court to terminate a postrelease

control sanction upon the violation of a community control sanction. State v. Prince, 8th

Dist. Cuyahoga No. 103265, 2016-Ohio-2724, ¶ 12-13. The plain language of R.C.

2929.141(A) requires that the offender on postrelease control have committed another

felony. The violation of the community control sanction in this case did not involve a

felony offense.

       {¶ 17} Therefore, we find appellant’s sole assignment of error well-taken.

       {¶ 18} Having found that the trial court did commit error prejudicial to appellant

and that substantial justice has not been done, the judgment of the Lucas County Court of

Common Pleas is reversed because the trial court could not terminate appellant’s

postrelease control. The sentence of 1146 days imposed for violation of his postrelease

control is vacated. This case is remanded to the trial court for resentencing because the

trial court cannot terminate a postrelease control sanction for the violation of a

community control sanction. Appellee is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                          Judgment reversed
                                                                             and remanded.




7.
                                                                      State v. Eischen
                                                                      C.A. No. L-18-1263




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.